Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an optical imaging lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the independent claim 1 (where claims 2-7 are dependent from claim 1), of an optical imaging lens, an optical imaging lens, comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element sequentially from an object side to an image side along an optical axis, each of the first lens element to the seventh lens element having an object-side surface facing toward the object side to allow imaging rays to pass through as well as an image-side surface facing toward the image side to allow the imaging rays to pass through, wherein: the second lens element has negative refracting power; a periphery region of the object-side surface of the third lens element is concave, and an optical axis region of the image-side surface of the third lens element is convex; the fifth lens element has positive refracting power, and an optical axis region of the image-side surface of the fifth lens element is convex; an optical axis region of the image-side surface of the sixth lens element is concave; an optical axis region of the image-side surface of the seventh lens element is concave, and a periphery region of the image-side surface of the seventh lens element is convex; 
the lens elements having refracting power included by the optical imaging lens are only the seven lens elements described above, wherein the optical imaging lens satisfies the relationships: D11t42/AAG37<1.700 and D11t31/G34<12.000, wherein D11t42 is a distance from the object-side surface of the first lens element to the image-side surface of the fourth lens element along the optical axis, AAG37 is a sum of four air gaps from the third lens element to the seventh lens element along the optical axis, D11t31 is a distance from the object-side surface of the first lens element to the object-side surface of the third lens element along the optical axis, G34 is an air gap between the third lens element and the fourth lens element along the optical axis; as recited in independent claim 8 (with claims 9-14 dependent on claim 8), of an optical imaging lens, comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element sequentially from an object side to an image side along an optical axis, each of the first lens element to the seventh lens element having an object-side surface facing toward the object side to allow imaging rays to pass through as well as an image-side surface facing toward the image side to allow the imaging rays to pass through, wherein: the second lens element has negative refracting power; a periphery region of the object-side surface of the third lens element is concave, and an optical axis region of the image-side surface of the third lens element is convex; the fifth lens element has positive refracting power, and an optical axis region of the image-side surface of the fifth lens element is convex; an optical axis region of the image-side surface of the sixth lens element is concave;


an optical axis region of the image-side surface of the seventh lens element is concave, and a periphery region of the image-side surface of the seventh lens element is convex; 
the lens elements having refracting power included by the optical imaging lens are only the seven lens elements described above, wherein the optical imaging lens satisfies the relationships: D11t42/AAG37< 1.700 and D11131/(T5+G34)<1.750, wherein D11t42 is a distance from the object-side surface of the first lens element to the image-side surface of the fourth lens element along the optical axis, AAG37 is a sum of four air gaps from the third lens element to the seventh lens element along the optical axis, D11t31 is a distance from the object-side surface of the first lens element to the object-side surface of the third lens element along the optical axis, T5 is a thickness of the fifth lens element along the optical axis, G34 is an air gap between the third lens element and the fourth lens element along the optical axis; and as recited in independent claim 15 (with claims 16-20 dependent on claim 15), of an optical imaging lens, comprising: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element sequentially from an object side to an image side along an optical axis, each of the first lens element to the seventh lens element having an object-side surface facing toward the object side to allow imaging rays to pass through as well as an image-side surface facing toward the image side to allow the imaging rays to pass through, wherein: the second lens element has negative refracting power; a periphery region of the object-side surface of the third lens element is concave, and an optical axis region of the image-side surface of the third lens element is convex; the fifth lens element has positive refracting power, and an optical axis region of the image-side surface of the fifth lens element is convex; an optical axis region of the image-side surface of the sixth lens element is concave; an optical axis region of the image-side surface of the seventh lens element is concave, and a periphery region of the image-side surface of the seventh lens element is convex;
the lens elements having refracting power included by the optical imaging lens are only the seven lens elements described above, wherein the optical imaging lens satisfies the relationships: D11t42/AAG37< 1.700 and D11131/(T2+G34)<3.500, wherein D11t42 is a distance from the object-side surface of the first lens element to the image-side surface of the fourth lens element along the optical axis, AAG37 is a sum of four air gaps from the third lens element to the seventh lens element along the optical axis, D11t31 is a distance from the object-side surface of the first lens element to the object-side surface of the third lens element along the optical axis, T2 is a thickness of the second lens element along the optical axis, G34 is an air gap between the third lens element and the fourth lens element along the optical axis.
An object of the present invention is to provide an optical imaging lens systems having good imaging quality being capable to provide a shortened system length, a reduced f-number and an enlarged field of view.
The closest prior art reference found is Jhang et al (U.S. Patent Pub. 2021/0109316 A1, wherein Jhang et al meets all of the claimed invention structural limitations, except for at least the one conditional expression D11t42/AAG37 ≤ 1.700, wherein all three independent claims recite this conditional expression.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 25 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 2-26-20.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. directed to an optical imaging lens, such as for cameras and electronic modules, wherein many of the references are cited because they have similar claimed inventions, and have a common Assignee and/or inventor(s):

		Jhang et al				U.S. Patent 11,099,360 B2
		Jhang et al				U.S. Patent 11,372,207 B2
		Shinohara et al			U.S. Patent Pub. 2015/0009578 A1
		Huang					U.S. Patent Pub. 2016/0033742 A1
		Chen et al				U.S. Patent Pub. 2019/0146185 A1
		Jhang et al				U.S. Patent Pub. 2021/0109316 A1
		Jhang et al				U.S. Patent Pub. 2021/0109319 A1
		Zhu et al				U.S. Patent Pub. 2021/0149161 A1
		Fan et al				U.S. Patent Pub. 2021/0373294 A1
		Liu et al				U.S. Patent Pub. 2021/0396963 A1
		Jhang et al				U.S. Patent Pub. 2022/0003971 A1
		Fan et al				U.S. Patent Pub. 2022/0035138 A1
		Liao et al				U.S. Patent Pub. 2022/0121008 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm(ET); subject to flex. schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN A LESTER/Primary Examiner
Art Unit 2872